Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 1 of 15 PageID 1




                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

                                 CASE NO.: 5:19-CV.-482


 SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

             -- against --

 EFUEL EFN CORP., SLAVOLJUB STEFANOVIC,
 and LJUBICA STEFANOVIC,

                                Defendants.


               COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF
                      AND DEMAND FOR JURY TRIAL

        Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint

 against Defendants Efuel EFN Corp. (“Efuel” or the “Company”), Efuel’s Chief Financial

 Officer Slavoljub Stefanovic (“S. Stefanovic”), and Efuel’s Chief Executive Officer Ljubica

 Stefanovic (“L. Stefanovic” and collectively, “Defendants”), alleges as follows:

                             SUMMARY OF THE ALLEGATIONS

        1.      Defendants engaged in a fraudulent scheme to inflate and falsely report

 the value of Efuel’s assets between September 2016 and February 2018 (the “Relevant

 Period”). Efuel, a publicly traded corporation based in Wildwood, Florida, entered into

 an agreement to lease land purportedly containing a collection of gold mines located in

 Siskiyou County, California. The agreement gave Efuel the option to purchase the land

 outright for $750,000 in cash following a six-year lease term.
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 2 of 15 PageID 2




        2.       Defendants immediately recorded the land and its purported gold deposits

 as a $500 million asset in Efuel’s financial report for the first quarter of 2017 and in the

 Company’s subsequent quarterly and annual financial reports for 2017. Each of the

 reports stated that it had been prepared in accordance with generally accepted accounting

 principles (“GAAP”).

        3.       In the months leading up to the agreement and for the duration of over a

 year, Defendants issued numerous press releases boasting that the mines contained

 billions of dollars’ worth of gold and other minerals and that Efuel was undergoing

 exploratory and developmental activities in order to realize that value.

        4.        Contrary to what they were telling the public, Defendants knew, or were

 severely reckless in not knowing, that there was no support for their claims regarding the

 mines’ financial value, that Efuel’s financial statements were not prepared in accordance

 with GAAP, and that they had not undertaken any exploratory or developmental activities

 on the land.

        5.        Through their conduct, Defendants violated, and unless restrained and

 enjoined, will continue violating, Section 10(b) of the Securities Exchange Act of 1934

 (“Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R.§ 240.10b-5

                NATURE OF THE PROCEEDING AND RELIEF SOUGHT

        6.        The Commission brings this action pursuant to the authority conferred

 on it by Sections 21(d)(1)-(3), and (5) of the Exchange Act, 15 U.S.C. §§ 78u(d)(1)-(3),

 and (5), seeking a final judgment: (a) permanently restraining and enjoining Defendants

 from engaging in the acts, practices, and courses of business alleged herein;




                                               2
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 3 of 15 PageID 3




 (b) permanently prohibiting S. Stefanovic and L. Stefanovic (the “Stefanovics”) from

 acting as an officer or director of any issuer that has a class of securities registered under

 Section 12 of the Exchange Act, 15 U.S.C. § 78l, or that is required to file reports

 pursuant to Section 15(d) of the Exchange Act, 15 U.S.C. § 78o(d); (c) permanently

 prohibiting the Stefanovics from participating in any offering of a penny stock, pursuant

 to Section 21(d) of the Exchange Act, 15 U.S.C. § 78u(d); (d) ordering Defendants to

 disgorge ill-gotten gains and to pay prejudgment interest thereon; and (e) ordering

 Defendants to pay civil money penalties pursuant to Section 21(d)(3) of the Exchange

 Act, 15 U.S.C. § 78u(d)(3).

                               JURISDICTION AND VENUE

           7.     This Court has subject matter jurisdiction over this action pursuant to

 Sections 21(d) and 27 of the Exchange Act, 15 U.S.C. §§ 78u(d) and 78aa.

           8.     Venue is proper in the Middle District of Florida pursuant to Section 27

 of the Exchange Act, 15 U.S.C. § 78aa. Defendants, directly or indirectly, have made use

 of the means or instruments of transportation or communication in interstate commerce,

 or of the mails, or of a facility of a national securities exchange in connection with the

 transactions, acts, practices and courses of business alleged in this Complaint. Certain of

 these transactions, acts, practices and courses of business occurred in the Middle District

 of Florida, including, among other things, preparation of the financial reports and press

 releases containing the misstatements and omissions regarding the purported gold mine

 assets.




                                                3
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 4 of 15 PageID 4




                                       DEFENDANTS

        9.        Efuel is a non-Commission-reporting company incorporated in Florida.

 Its principal place of business is the “Cherokee Trading Post” and “Cherokee Café,” a

 retail store and restaurant operated by the Stefanovics, located in Wildwood, Florida.

 Efuel purports to be a holding company with five business lines: (1) solar and wind

 energy; (2) real estate and agriculture; (3) investments; (4) retail and hospitality; and (5)

 construction. During the Relevant Period, Efuel’s shares were quoted on OTC Markets

 Group Inc. (“OTC Markets”), a U.S.-based financial market that provides price and

 liquidity information for over-the-counter securities, under the ticker symbol “EFLN.”

 EFLN’s stock qualifies as a “penny stock,” that is, stock of a small company that

 typically trades for less than $5 per share, as defined in Section 3(a)(51) of the Exchange

 Act, 15 U.S.C. § 78c(a)(51) and Rule 3a51-1 thereunder, 17 C.F.R.§ 240-3a51-1.

        10.       S. Stefanovic, age 68, resides in Leesburg, Florida. In 2011, he and his

 wife, L. Stefanovic, acquired a majority interest in Efuel, which at the time was a

 purported web development company. He was Efuel’s CFO at all relevant times. He

 also founded and serves as the President, CEO, and Finance Director of Euro-American

 Finance Network, Inc. He is not a Certified Public Accountant and has no formal

 training or background in accounting.

        11.       L. Stefanovic, 69, resides in Leesburg, Florida. She was Efuel’s CEO at

 all relevant times. She also serves as the Vice President and Treasurer of Euro-American

 Finance Network, Inc. During the Relevant Period, L. Stefanovic sold $15,000 worth of

 Efuel stock from her personal brokerage account.




                                               4
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 5 of 15 PageID 5




                                   RELATED ENTITY

        12.       Euro-American Finance Network, Inc. is a purported import/export

 company that purportedly audited each of Efuel’s financial statements at issue. It is

 owned and operated by S. Stefanovic.

                                           FACTS

 A.     Background

        13.       The Stefanovics acquired Efuel in January 2011. As CFO of Efuel, S.

 Stefanovic is involved in all aspects of the Company’s business, including the operation

 of the Cherokee Trading Post and Cherokee Café, evaluating potential business

 opportunities, developing real estate and other commercial projects, obtaining financing,

 and preparing the Company’s financial statements, press releases, and other

 communications with Efuel’s investors.

        14.       As CEO of Efuel, L. Stefanovic reviews and approves Efuel’s financial

 statements and press releases.

        15.       During the Relevant Period, Efuel listed its stock on OTC Markets’

 “Pink” market, the most speculative tier available on the OTC Markets platform. Within

 the “Pink” market, securities are classified into three categories based on the quality and

 quantity of information the issuer provides to investors. The highest of these tiers is

 “Current Information.” One way for a company to qualify for this designation is to make

 its financial reports and an attorney letter publicly available to investors through the OTC

 Markets website.




                                              5
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 6 of 15 PageID 6




         16.       During the Relevant Period, Efuel qualified for the “Current

 Information” designation on OTC Markets’ “Pink” market by publishing “quarterly” and

 “annual” reports along with two attorney opinion letters under the “Disclosure” section of

 its issuer page on the OTC Markets website. Each of these financial reports was

 incorporated by reference in an “OTC Pink Basic Disclosures Guidelines” form that OTC

 Markets required all “Pink” market issuers to file, and which set forth basic background

 and other information about the Company and its stock.

         17.       Efuel periodically issued press releases that it posted under the

 “Research Reports” section of its issuer page on the OTC Markets website and

 occasionally published through various newswire services and on the message boards of

 InvestorsHub.com, an online forum for penny stock investors.

 B.      Efuel Enters Into the Gold Mine Lease-and-Purchase Agreement

         18.       In or around September 2016, S. Stefanovic answered an online

 advertisement by The Claim Post, a Colorado-based seller of gold mining properties, for

 the sale of the Liberty Gold Mines, a group of what is purportedly 21 gold “mining

 claims,” or the right to explore for and extract minerals from a tract of land, located on

 2,900 acres in Siskiyou County, California.

         19.       The online advertisement stated that the Liberty Gold Mines were

 located on a “billion dollar trend” and contained various maps purporting to show past

 areas of gold production in or around the Liberty Gold Mines, primarily between the

 period 1850 and 1965, as well as some “nuggets” of gold that were recovered in the area

 within the last ten years.




                                               6
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 7 of 15 PageID 7




        20.       On September 30, 2016, Efuel issued a press release announcing that it

 was negotiating the purchase of a “portfolio of land and minerals” worth $500 million.

        21.       Similarly, in or around November 2016, the Company issued a press

 release stating that the portfolio of land contained “substantial mineral, gold, silver and

 other precious gems and metals” worth $500 million; and that the acquisition was a part

 of its “goals” to “purchase new money generating assets and grow existing assets,” this

 time including a copy of the online advertisement from The Claim Post. It also stated

 that “reports indicate the mines could reap as much as 2 to 3 billion dollars in mineral

 deposits,” which Efuel “conservatively valued” at $500 million.

        22.       On February 6, 2017, Efuel announced that it had executed the lease and

 purchase agreement for the Liberty Gold Mines. Setting aside the fact that Efuel had not

 yet entered into the agreement as of that date, the press release also falsely claimed that

 the mines were part of a “historically rich gold bearing trend, as stated and released by

 state and federal agencies, historians, geologists, scientists, and gold mining experts

 regarding this region,” were “surrounded on all sides by a multi-billion dollar gold

 deposit,” and were an “incredible opportunity to recover mass quantities of gold,”

 without providing any further detail about the sources it relied on for these claims.

        23.       In fact, Efuel did not execute the lease and purchase agreement with The

 Claim Post until April 4, 2017. The agreement gave Efuel the right to explore for and

 extract minerals on the mines in exchange for a down payment of $3,500, monthly lease

 payments of $950 per month for six years (for a total of $68,400), a 5% royalty to The

 Claim Post on the value of any minerals extracted, and a commitment to transfer one




                                               7
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 8 of 15 PageID 8




 million shares of Efuel stock (which at the time was priced at $0.0004 per share). At the

 end of the lease term, Efuel has the option to purchase the land outright for a total

 purchase price of $750,000, minus the amount of the down payment and lease payments

 that Efuel has already made.

 C.     Efuel’s Disclosures Overstate the Value of
        the Company’s Holdings and Growth Prospects

        24.       On the same day that Efuel executed the lease-and-purchase agreement,

 it issued its financial report for the first quarter of 2017 in which it reported “Land,

 Minerals, and Gold deposit” as a $500 million asset on its balance sheet.

        25.       In the OTC financial disclosure that accompanied each of these reports,

 Efuel claimed that the financial report was “prepared in accordance with GAAP” and had

 been audited by Euro-American Finance Network, Inc., a company owned and operated

 by S. Stefanovic.

        26.       That same month, in a press release titled “Lucrative Growth

 Environment Predicted for EFLN,” the Company claimed that its stock was currently

 undervalued, citing the “unmined minerals still to be unearthed and today’s gold, mineral

 and land values.” The Company claimed in a separate press release that month that the

 $500 million valuation for the gold mines was “quite conservative.” The following

 month, it claimed that a “recent study” by scientists proved that there was more than $5

 billion worth of gold in the Liberty Gold Mines.

        27.       Efuel again claimed “Land, Minerals, and Gold deposit” as a $500

 million asset in its financial report for the second quarter of 2017, issued on July 31,

 2017, and the related OTC financial disclosure again stated that the report was “prepared



                                                8
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 9 of 15 PageID 9




 in accordance with GAAP” and audited by Euro-American Finance Network, Inc., a

 company owned and operated by S. Stefanovic.

        28.       On September 6, 2017, Efuel announced that it had scientists conducting

 detailed studies on the gold mines, that “physical recon, mineral examination, and other

 testing is ongoing in effort to define multiple target zones,” and that “ground geo surveys

 and aerial electronic surveys will be conducted.”

        29.       Efuel reported assets of $500 million of “Land, Minerals, and Gold

 deposit” in its financial report for the third quarter of 2017, issued on October 8, 2017,

 which again claimed to be “prepared in accordance with GAAP” and audited by Euro-

 American Finance Network, Inc. 1

        30.       Defendants also retained an attorney to post an attorney opinion letter

 dated November 15, 2017 on OTC Markets’ website. In this letter, the attorney stated

 that he had reviewed Efuel’s corporate books and records and believed that the

 Company’s disclosures in its financial filings for the first through third quarters of 2017

 were accurate, that the disclosures contained no false or misleading material facts, that

 the disclosures were internally prepared according to GAAP with auditing consultation

 from Euro-American Finance Network, Inc., and that they had been reviewed by a local

 independent accounting firm specializing in public disclosures. Defendants, however,



 1
        Less than one month earlier, on September 15, 2017, OTC Markets designated
        Efuel’s stock as “caveat emptor,” or “buyer beware,” due to its concern, among
        others, that the company’s financial statements did not appear to be prepared in
        accordance with GAAP. OavTC Markets’ “caveat emptor” designation is meant
        to alert investors that there may be reason to exercise additional care and perform
        thorough due diligence before making an investment decision in that security.




                                               9
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 10 of 15 PageID 10




  never provided the attorney any evidentiary support for its claimed valuation of $500

  million with respect to the gold mines.

         31.       On January 1, 2018, Efuel issued its 2017 annual financial report, in

  which the reported assets of $500 million of “Land, Minerals, and Gold deposit”

  remained unchanged. Like the quarterly financial reports for 2017, Efuel asserted that

  the annual report for 2017 was “prepared in accordance with GAAP” and audited by

  Euro-American Finance Network, Inc.

         32.       Defendants again retained an attorney to post an attorney opinion letter

  dated February 8, 2018 to the OTC Markets website. The letter made the same

  representations as the November 15, 2017 letter, but with respect to all of Efuel’s

  financial reports for 2017, including the annual report.

         33.       Each of the 2017 financial reports and OTC financial disclosures were

  prepared by S. Stefanovic and reviewed and approved by L. Stefanovic.

         34.       To date, Efuel has made approximately $28,000 in lease payments

  pursuant to the lease-and-purchase agreement, meaning it would still have to pay an

  additional $40,400 in lease payments before the option to purchase can be executed, at

  which time an additional payment of $678,100 will be required to own the land outright.

  D.      Efuel’s Financial Disclosures and Press Releases Were False and Misleading

         35.       Defendants knew or were severely reckless in not knowing that Efuel’s

  financial reports and press releases were materially false and misleading. Defendants

  never obtained any studies or reports to support the claimed $500 million valuation. Nor

  did they ever take any steps to determine the true value of any gold or other minerals




                                               10
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 11 of 15 PageID 11




  contained in the mines, to determine whether such gold or minerals could be extracted in

  an economically feasible manner, or to determine how to properly account for the

  transaction under GAAP. During the Relevant Period, no representative of Efuel visited

  the property, either before or after Defendants executed the lease-and-purchase

  agreement. Rather, Defendants relied exclusively on the unsubstantiated claims

  contained in the online advertisement for the Liberty Gold Mines and the seller’s oral

  assurances to them that certain “geologic” and “scientific” reports existed to support

  these claims, as well as the Stefanovics’ own subjective “beliefs” or “opinions” about the

  value of the mines.

  E.     Efuel’s False and Misleading Financial Disclosures and Press Releases Were
         Material

         36.       Efuel’s claim that its interests in the gold mines represented assets worth

  $500 million allowed the Company to increase its total assets from $19 million to $519

  million.

         37.       The price of, and volume of trading in, Efuel stock increased on each of

  the days on which Efuel released its 2017 quarterly and annual financial reports. For

  example, on April 5, 2017, the day Efuel published its first financial report in which it

  claimed the $500 million worth of gold mining assets, Efuel’s stock price jumped 125%

  and the volume of trading increased by 70%.

         38.       Likewise, a number of the press releases at issue coincided with

  increases in Efuel’s stock price and trading volume. For instance, on May 5, 2017, the

  first time that Efuel publicly referred to a “recent,” as opposed to historical, scientific




                                                11
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 12 of 15 PageID 12




  study to support its valuation of the Liberty Gold Mines, Efuel’s stock price increased by

  144% and trading volume by 84%.

                                   CLAIM FOR RELIEF

      Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder
                                     (All Defendants)

         39.       The Commission realleges and incorporates by reference Paragraphs 1

  through 38 of its Complaint.

         40.       By engaging in the conduct described above, Defendants, with scienter,

  directly or indirectly, by the use of any means or instrumentality of interstate commerce

  or of the mails, and in connection with the purchase or sale of securities, have:

  (a) employed devices, schemes or artifices to defraud; (b) made one or more untrue

  statements of material fact or one or more omissions of material fact necessary to make

  the statements made, in light of the circumstances under which they were made, not

  misleading; and (c) engaged in one or more acts, practices or courses of business which

  operated or would operate as a fraud or deceit upon any person.

         41.       By reason of the acts, omissions, practices, and courses of business set

  forth in this Complaint, Defendants have violated, and unless restrained and enjoined,

  will continue to violate, Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule

  10b-5 thereunder, 17 C.F.R. § 240.10b-5.




                                               12
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 13 of 15 PageID 13




                                    PRAYER FOR RELIEF

          WHEREFORE, the Commission respectfully requests that the Court enter a Final

  Judgment:

                                                 I.

          Permanently restraining and enjoining Defendants and each of their agents, servants,

  employees, attorneys and other persons in active concert or participation with them who

  receive actual notice of the injunction by personal service or otherwise from violating

  Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder,

  17 C.F.R. § 240.10b-5, by, directly or indirectly, making any false or misleading statement,

  or disseminating any false or misleading documents, materials, or information regarding

  Efuel, including in Efuel’s financial disclosures, financial reports, press releases, and other

  communications with the investing public, or by engaging in a scheme to defraud involving

  the making or dissemination of false or misleading information about Efuel.

                                                II.

          Permanently prohibiting the Stefanovics from acting as an officer or director of any

  issuer that has a class of securities registered under Section 12 of the Exchange Act,

  15 U.S.C. § 78l, or that is required to file reports pursuant to Section 15(d) of the Exchange

  Act, 15 U.S.C. § 78o(d), pursuant to Section 21(d)(2) of the Exchange Act, 15 U.S.C.

  § 78u(d)(2);

                                               III.

          Permanently prohibiting the Stefanovics from participating in any offering of a

  penny stock, pursuant to Section 21(d) of the Exchange Act, 15 U.S.C. § 78u(d);




                                                 13
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 14 of 15 PageID 14




                                               IV.

         Ordering Defendants to disgorge any ill-gotten gains received from the conduct

  alleged in this Complaint and to pay prejudgment interest thereon;

                                               V.

         Ordering Defendants to pay civil money penalties pursuant to Section 21(d)(3) of the

  Exchange Act, 15 U.S.C. § 78u(d)(3);

                                               VI.

         Granting such other and further relief as this Court deems just and appropriate; and

                                              VII.

         Further, the Commission respectfully requests that the Court retain jurisdiction over

  this action and over Defendants in order to implement and carry out the terms of all orders

  and decrees that may hereby be entered, or to entertain any suitable application or motion by

  the Commission for additional relief within the jurisdiction of this Court.




                                                14
Case 5:19-cv-00482-JSM-PRL Document 1 Filed 09/24/19 Page 15 of 15 PageID 15




                                         JURY DEMAND

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Commission

  demands trial by jury in this action as to all issues so triable.


  Dated: September 24, 2019                         Respectfully submitted,


                                           By:      /s/ Christopher J. Dunnigan
                                                    Christopher J. Dunnigan
                                                    Senior Trial Counsel
                                                    Telephone: (212) 336-0061
                                                    Email: dunniganc@sec.gov

                                                    Tuongvy T. Le
                                                    Senior Counsel
                                                    Telephone: (212) 336-5509
                                                    Email: letu@sec.gov

                                                    ATTORNEYS FOR PLAINTIFF
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                    New York Regional Office
                                                    Brookfield Place
                                                    200 Vesey Street, Suite 400
                                                    New York, New York 10281-1022
                                                    Telephone: (212) 336-1100




                                                  15
